         Case 1:21-cr-00276-SHS Document 28 Filed 04/27/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                   -   -   -   -   X

 ONITED STATES OF AMERICA
                                                                                                INFORMATION
                       - v. -
                                                                                                21 Cr .
 LUODA ZHOGHA ,



 -   -   -    -   -
                       Defendant .

                       -    -   -   -   -   -    -   -    -    -   -   -   -   -
                                                                                   /
                                                                                   X    .., •
                                                                                                 ,,
                                                                                                 \J._,•..,.,..,•...,
                                                      COUNT ONE
                                                (Narcotics Conspiracy)

         The United States Attorney charges :

         1.           In or about October 2020 ,                               in the Southern District of

New York and elsewhere ,                             LUODA ZHOGHA ,                  the defendant ,              and others

known         and          unknown ,            intentionally                  and     knowingly             did        combine ,

conspire ,            confederate , and agree together and with each other to

violate the narcotics laws of the United States .

         2.           It was a part and an object of the conspiracy that LUODA

ZHOGHA , the defendant , and others known and unknown , would and did

distribute and possess with the intent to distribute a controlled

substance ,            in violation of Title 21 , United States Code , Section

841 (a) (1)

         3.           The       controlled                    substance            that         LUODA         ZHOGHA ,          the

defendant ,                conspired            to       distribute            and     possess          with           intent    to

distribute was 100 kilograms and more of mixtures and substances

containing a detectible amount of marijuana , in violation of Title
     Case 1:21-cr-00276-SHS Document 28 Filed 04/27/21 Page 2 of 4




21 , United States Code , Section 841 (b) (1) (B) .

            (Title 21 , United States Code , Section 846 . )

                         FORFEITURE ALLEGATION

     4.    As a result of committing the offense alleged in Count

One of this Information , LUODA ZHOGHA , the defendant , shall forfeit

to the United States , pursuant to Title 2 1 ,        United States Code ,

Section 853 , any and all property constituting , or derived from ,

any proceeds obtained , directly or indirectly , as a result of said

offens e and any and all property used , or intended to be used , in

any manner or part , to commit , or to facilitate the commission of ,

said offense , including but not l imited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense .

                     Substitute Assets Provision

     5.    If any of the above - described forfeitable property , as

a result of any act or omission of the defendant :

           a.   cannot be located upon the exercise of due
           diligence ;

           b.    has been transferred or sold to , or deposited
           with , a third person ;

           c.    has been placed beyond the jurisdiction of the
           Court ;

           d.    has been substantially diminished in value ; or

           e.   has been commingled with other property which
           cannot be subdivided without difficulty ;

it is the intent of the United States , pursuant to Title 21 , United

                                    2
      Case 1:21-cr-00276-SHS Document 28 Filed 04/27/21 Page 3 of 4




States   Code ,   Section   853 (p) ,   to   seek   forfeiture   of   any   other

property of the defendant up to the value of the above forfeitable

property .

             (Tit l e 21 , Un i ted States Code , Section 853 . )




                                             Audrey Strauss
                                             United States Attorney




                                         3
..   •   .<'   Case 1:21-cr-00276-SHS Document 28 Filed 04/27/21 Page 4 of 4




                          Form No . USA - 33s - 274    (Ed . 9- 25 - 58)



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


                                UNITED STATES OF AMERICA

                                              v.

                                       LUODA ZHOGHA

                                                               Defendant .


                                        INFORMATION

                                           21 Cr .

                                    (21 u.s.c .    §   846.)

                                     AUDREY STRAUSS
                                 United States Attorney
